United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3625
                                 ___________

Luanne E. Loraas,                       *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
       v.                               *   District Court for the
                                        *   District of Minnesota
Robert Galvin; Patrick T. Skelly,       *
individually and as an agent and        *     [UNPUBLISHED]
partner of the Law Offices of Peters,   *
Jeddeloh & Skelly, LLP, and as an       *
agent for Robert Galvin; Paul A.        *
Jeddeloh, individually and as an agent *
and partner of the Law Offices of       *
Peters, Jeddeloh & Skelly, LLP, and     *
as an agent for Robert Galvin;          *
Ferdinand F. Peters, individually and   *
as an agent and partner of the Law      *
Offices of Peters, Jeddeloh & Skelly,   *
LLP, and as an agent for Robert         *
Galvin; Peters, Jeddeloh & Skelly, LLP, *
as a partnership and as an agent for    *
Robert Galvin; Shirley A. Reider,       *
individually and as an agent of Shirley *
A. Reider, Attorney at Law, and an      *
agent of the Law Offices of Peters,     *
Jeddeloh & Skelly, LLP, and as an       *
agent of Robert Galvin; Shirley A.      *
Reider, Attorney at Law, a sole         *
proprietorship and as agent for the Law *
Offices of Peters, Jeddeloh & Skelly,   *
LLP, and as an agent for Robert Galvin; *
Patrice K. Sutherland, individually and     *
in her official capacity as an agent of     *
Dakota County, as an agent of the State     *
of Minnesota and as an officer of the       *
State of Minnesota; Leslie M. Metzen,       *
individually and in her official capacity   *
as an agent of Dakota County, as an         *
agent of the State of Minnesota and as      *
an officer of the State of Minnesota;       *
Dakota County; State of Minnesota,          *
                                            *
             Appellees.                     *

                                    ___________

                          Submitted: April 4, 2002

                               Filed: April 11, 2002
                                    ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Luanne E. Loraas appeals from the final judgment entered in the District Court1
for the District of Minnesota, granting judgment for defendants and disposing of her
various federal and state law claims. This lawsuit arose when certain defendants
initiated a sanctions action against Loraas after her client in a divorce proceeding had
terminated Loraas’s services. The parties submitted voluminous materials in support
of their arguments, and the district court thoroughly reviewed each claim. After de


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.
                                            -2-
novo review, see Winkle v. Southwestern Bell Tel. Co., 195 F.3d 418, 420 (8th Cir.
1999) (Fed. R. Civ. P. 56 summary judgment); Ring v. First Interstate Mortgage, Inc.,
984 F.2d 924, 926 (8th Cir. 1993) (Fed. R. Civ. P. 12(b)(6) dismissal), we agree with
the district court that all of Loraas’s substantive claims lacked merit. Also, we defer
to the district court’s ruling that Loraas’s objections to the magistrate’s report be only
ten pages, see In re Starr, 152 F.3d 741, 745 n.12 (8th Cir. 1998), and we concur with
the district court’s ruling that Loraas was not entitled to a default judgment for
defendants’ alleged untimely filings, see Fed. R. Civ. P. 12(a)(1)(B).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-